Goodrich, P. J.:
The plaintiff has recovered a verdict against the defendant for personal injuries occasioned to her while she was a passenger on its *160road. She was seated on the north side of a car running west through Thirty-fourth street, Manhattan, and crossing Fifth avenue,, when the shaft of an express wagon going south along Fifth avenue punctured the side of the car and injured her. The only question which it is necessary to consider is the charge of the learned court. In the principal charge the court said: “Now, while the railroad company are not insurers or guarantors of the safety of passengers upon their cars, it is their recognized duty to use the highest degree of care for the safety of persons who become passengers upon their cars.” Defendant’s counsel specifically excepted “ to that portion of your Honor’s charge wherein you say that the defendant company was bound to exercise the highest degree of care to insure the Safety of the plaintiff. . The Court: Yes. Defendant’s Counsel: I ask your Honor to modify that part of the charge and to charge the jury that they were only required to exercise a, high degree of care. The Court declines so to charge and defendant excepts.”
I think the refusal was error, under Stierle v. Union Ry. Co. (156 N. Y. 70, 684). We held this doctrine in Regensburg v. Nassau Elec. R. R. Co. (58 App. Div. 566) and in Conway v. Brooklyn Heights R. R. Co. (82 id. 516). There are circumstances where the rule stated by the court may be applicable, but it is not a rule of universal application and certainly not in the case at bar.
The judgment and order should be reversed.
Woodward and Jeeks, JJ., concurred; Hirschberg, J., dissented in memorandum, with whom Hooker, J., concurred.